256 F.2d 571
UNITED STATES of Americav.David BARISH, Appellant and Lou Yollin.
No. 12395.
United States Court of Appeals Third Circuit.
Argued June 2, 1958.Decided June 18, 1958.

Milton Jacobson, Norristown, Pa., for appellant.
Norman C. Henss, Asst. U.S. Atty., Philadelphia, Pa.  (Harold K. Wood, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before MARIS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal by one of the defendants from a judgment against them in a suit brought by the Government under section 26(b)(1) of the Surplus Property Act of 1944 as amended.1  The complaint alleged that the defendants had engaged in a fraudulent scheme for the purpose of obtaining for defenant Barish, the appellant, certain motor vehicles from the War Assets Administration.  The jury rendered a verdict in favor of the Government for $2,000, the sum provided for in section 26(b)(1) of the Act.  Motions for a new trial and judgment n.o.v. were denied.


2
The appellant's principal contention on appeal is that the evidence was not sufficient to sustain the verdict as a matter of law.  We have accordingly examined the evidence.  It would serve no useful purpose to recite it here in detail.  It is sufficient to say that it furnishes adequate support for the verdict.


3
The appellant's remaining contention is that the recovery provided for by section 26(b)(1) of the Surplus Property Act is in the nature of a civil fine or penalty and was barred by 28 U.S.C. 2462 since the suit was not brought within in five years after the claim first accrued, as section 2462 requires.  This precise question has been decided against the contention of the appellant here by the recent decision of this court in United States v. Doman, 3 Cir., 1958, 255 F.2d 865, to which we adhere.


4
The judgment of the district court will be affirmed.



1
 Now 40 U.S.C.A. 489